Paterson, J., concurring.
I concur in the judgment. The swamp-land grant of 1850 is one in preesenti, and passed the title to the lands as of its date, but it could not attach to any specific tract until it was determined by the proper officer that the land was swamp in character. Under the act of 1850 it was the duty of the Secretary of the Interior to make out accurate lists and plats, and transmit the same to the governor of the state, and at the request of the latter, cause patents to issue therefor. No provision was made for a review of his action in ascertaining and designating the character of the lands. Under the act of July 23, 1866, which was passed to quiet land titles in California, the duty of identifying swamp-lands by survey and segregation was put upon the surveyor-general, subject to the approval of the land commissioner. It was provided that a hearing might be had by the state before the surveyor-general, for the purpose of showing that the township plats were incorrect. Provision was also made for the adjustment of the claims of bona fide purchasers from Mexican grantees, where the land purchased had been excluded from the surve3r of the grant on its final confirmation. These contests were heard before the register and receiver of the local land-office, under certain rules formulated by the commission.
On August 2, 1869, the land in controversy was returned and designated upon the official plat as public *388land claimed by purchasers of Mexican grantees, or their assigns. It was not returned as swamp-land, and was not designated on the official plat with the usual government sections and subdivisions, but in accordance with existing lines of subdivisions, so as to include “permanent improvements,” as provided by section 7 of the act of July 23,1866. This plat, which, in effect, showed that the land was not regarded by the surveyor-general as swamp and overflowed land, remained on file in the local land-office from August, 1869, to June, 1888, without challenge by any one — the state or its grantees — as to the character of the land. Hodges and Upham filed in the local land-office, in September, 1869, a pre-emption claim for the land under section 7 of the act of 1866, claiming to have purchased it for a valuable consideration from the Mexican grantees, and placed valuable improvements thereon in part only. On this statement citations were issued by the officers of the land-office to the defendant, who had filed on a portion of the tract described in the Hodges claim, and to the state, to show cause against the application of Hodges and Upham to purchase. The state did not appear, but the defendant herein appeared and contested the application. An appeal was taken to the commissioner of the general land-office, and from his decision to the Secretary of the Interior, who finally determined that the applicants were entitled to a patent.
I think the proceedings had on application of plaintiff’s grantors, who purchased the land under the provisions of the seventh section of the act of July 23,1866, and the decision rendered by the department, are a complete bar to any claim of the state, and to the claim of the defendants. It is true, the proceedings against McNamara involved other lands than those in controversy here, but they also involved the right of said grantors to purchase the lands in controversy as against all parties to that action. At the time those proceedings were pending *389McNamara held a certificate of purchase under which he now claims title to the lands in suit. Although that certificate was issued in 1860, and the hearing before the land-office was not had until March, 1871, yet I think McNamara’s right was concluded therein. The application of Hodges and Upham was based upon the allegation that they were bona fide purchasers for a valuable consideration from Mexican grantees of land which had been excluded from the final survey of the grant; that they had made improvements and occupied the land according to the lines of their original purchase, and that there was no valid adverse right except that of the United States. In accordance with the rules of the department the said McNamara and all other persons interested were duly cited to appear and contest their right to purchase the land under the act of July 23, 1866. The defendant did appear and contest the claimant’s right to a portion of the land, but made no contest as to that portion which Is in controversy here, and for which he at that time held a certificate of purchase. The state had parted with her title to the defendant, and was interested in the contest. It was the duty of McNamara, as grantee of the state, to defend whatever claim, he had under his certificate. It seems to me that, in the absence of fraud, the decision of the land department was binding on all the parties and all the world. (Wright v. Roseberry, 121 U. S. 488; French v. Fyan, 93 U. S. 169.)
The defendants did not offer to show that the land was swamp and overflowed at the time the grant took effect, to wit, September 28, 1850. The evidence offered was all addressed to the question as to its character at the time of the trial. The court did not err, therefore, in excluding the evidence.